








AMENDED AND RESTATED
AMERICAN AXLE & MANUFACTURING, INC.
INCENTIVE COMPENSATION PLAN FOR EXECUTIVE OFFICERS
(Amended as of January 1, 2013)




ARTICLE 1
DEFINITIONS


When used in the Plan, the following words and phrases shall have the following
meanings unless the context clearly indicates another meaning:


1.1    Administrator means the Management Benefits Committee acting through the
Corporate Human Resources Department, as set forth in Article 5.


1.2    Affiliated Employer means any of the following that, with the consent of
the Compensation Committee, adopt the Plan as provided in Sec. 6.1:


(i)
any of the other corporations which are members of a controlled group of
corporations (as defined in Code Section 414(b)) which includes the Company;

(ii)
any trade or business (whether or not incorporated) which is under common
control (as defined in Code Section 414(c)) with the Company;

(iii)
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Section 414(m)) which includes the
Company;

(iv)
any other entity required to be aggregated with the Company pursuant to
Regulations under Code Section 414(o).



1.3    Average Invested Capital means the simple average of Invested Capital as
of January 1 and Invested Capital as of December 31 of the Plan Year in
question.


1.4    Base Salary means a Participant’s monthly gross regular rate of pay from
the Company as of December 1 of a Plan Year or on the date of a Participant’s
death, Disability, Retirement or employment by an Affiliated Employer who has
not adopted the Plan, if earlier, before any required reductions or withholdings
or reductions under any salary reduction agreement between a Participant and the
Company. Base Salary shall not include overtime, bonuses, compensation paid in
kind, special allowances or reimbursements to cover expenses paid or incurred on
behalf of the Company or in the course of employment with the Company, the
Company’s contribution to this Plan or to any pension or profit sharing plan to
which the Company makes contributions, or the Company’s contribution to any
employee welfare plan or arrangement.





--------------------------------------------------------------------------------




1.5    Beneficiary means the Participant’s legal spouse, if married, otherwise
the beneficiary or beneficiaries designated by a Participant as such in
connection with the group term life insurance program maintained by the Company
for Eligible Employees as in effect at the time of the Participant’s death. If
no beneficiary is so designated, a Participant’s beneficiary shall be his or her
estate.


1.6    Board of Directors means the Board of Directors of the American Axle &
Manufacturing Holdings, Inc.


1.7    Bonus Award means a bonus award under this Plan determined in accordance
with Article 3.


1.8    Bonus Factors means Return on Invested Capital (ROIC), Cash Flow as a
Percentage of Budgeted Cash Flow and Net Income as a Percentage of Sales (NIPS)
each as defined herein.


1.9    Budgeted Cash Flow means the anticipated Cash Flow as set forth in the
Company’s budget for the Plan Year in question, as approved by the Board of
Directors.


1.10    Cash Flow means the cash provided by and used in the Company’s operating
activities for the Plan Year in question less the Company’s capital expenditures
net of proceeds from the sale of property, plant and equipment for the Plan Year
in question, all as determined by the Company in accordance with generally
accepted accounting principles (GAAP) and as reported in the Company's audited
consolidated financial statements for the Plan Year.


1.11    Cash Flow as a Percentage of Budgeted Cash Flow means one of the Bonus
Factors which, for a particular Plan Year, is computed as the Company’s Cash
Flow for that year divided by the Company’s Budgeted Cash Flow for that year.


1.12 CEO means the Chief Executive Officer of Holdings.


1.13 CFO means the Chief Financial Officer of Holdings.


1.14    Company means American Axle & Manufacturing, Inc., a Delaware
corporation.


1.15    Compensation Committee means the Compensation Committee of the Board of
Directors.


1.16    Covered Earnings means a Participant’s Base Salary multiplied by his or
her Months of Participation during a Plan Year.


1.17    Disability means disability as defined in the short term disability plan
maintained by the Company for Eligible Employees as in effect on the date of
disability.





--------------------------------------------------------------------------------




1.18    Eligible Employee means an Executive Officer designated as an Eligible
Employee by the CEO.


1.19    Executive Officer means “executive officer” of the Company or Holdings
as defined in Section 16 of the Securities Exchange Act of 1934 and the rules
thereunder, as determined by the CEO.
 
1.20    GAAP means generally accepted accounting principles in the United
States.
 
1.21    Holdings means American Axle & Manufacturing Holdings, Inc., the
publicly held parent corporation of the Company.


1.22    Invested Capital means the sum of the Company's long-term debt, less
cash and cash equivalents, plus stockholders' equity, all as determined in
accordance with GAAP.


1.23    Management Benefits Committee means the Management Benefits Committee
authorized by the Compensation Committee to administer the Plan.


1.24    Month of Participation means each full or partial month during which an
employee of the Company or an Affiliated Employer is an Eligible Employee. An
Eligible Employee who, during the Plan Year, dies, Retires, incurs a Disability,
or is employed by an Affiliated Employer who has not adopted the Plan and who
remains an employee of such Affiliated Employer through the Payment Date, will
be credited with his or her Months of Participation through the month of death,
Retirement, Disability or transfer but not thereafter.
  
1.25    Net Income means the net income of Holdings as determined in accordance
with GAAP and as reported in the audited consolidated financial statements of
Holdings.


1.26    NIPS means net income as a percentage (%) of sales. NIPS is computed as
the net income for the Plan Year in question divided by the net sales for the
Plan Year in question, all as determined by Holdings in accordance with GAAP and
as reported in Holdings’ audited consolidated financial statements for the Plan
Year.


1.27    Participant means an individual who is eligible to receive a Bonus Award
in a Plan Year in accordance with Article 2.


1.28    Payment Date means the date or dates on which Bonus Awards under the
Plan are paid to Participants as determined in accordance with Section 4.1
hereof.


1.29    Peer Group Companies means the companies identified by Holdings and
reported as members of a competitor peer group for purposes of comparison of
cumulative total stockholder return pursuant to Item 201(e) of Regulation S-K.





--------------------------------------------------------------------------------




1.30    Plan means this Amended and Restated American Axle & Manufacturing, Inc.
Incentive Compensation Plan for Executive Officers.
    
1.31    Plan Year means the 12-month period beginning on January 1 and ending on
December 31 of each year.


1.32    Retire or Retirement means termination of employment while entitled to
an early, normal, or late retirement benefit under the Salaried Pension Plan.


1.33    ROIC means return on invested capital and is computed as the sum of
Holdings’ net income and after-tax net interest expense for the Plan Year in
question, which sum is divided by Average Invested Capital for the Plan Year in
question, all as determined in accordance with GAAP and as set forth in
Holdings’ audited consolidated financial statements for the Plan Year.


1.34    Salaried Pension Plan means the American Axle & Manufacturing, Inc.
Retirement Program for Salaried Employees or other retirement plans sponsored by
the Company or Affiliated Employers, as adopted or amended from time to time.


1.35    Target Performance Levels means performance levels determined as
follows:
a.
in the case of the Bonus Factors:



1.
for ROIC and NIPS, Target Performance Levels are financial performance targets
reviewed and approved annually each Plan Year by the Compensation Committee that
are intended to establish performance targets to exceed the performance of
one-half of the Peer Group Companies based on the most recent trailing 3 year
data available for the Peer Group Companies, and are specifically identified as
Target Performance Levels as established and approved in writing by the
Compensation Committee for the Plan Year; and



2.
for Cash Flow as a Percentage of Budgeted Cash Flow, the Target Performance
Level means achievement of 100% of Budgeted Cash Flow for the Company in the
Plan Year in question, and is specifically identified as the Target Performance
Level as established and approved by the Compensation Committee for the Plan
Year.

 
The Target Performance Levels are reviewed and approved annually by the
Compensation Committee.
    
1.36    Weighted Percentage means the percentage allocation (relative weighting)
assigned to each of the Bonus Factors referred to in Article 3 for each Plan
Year, as approved by the Compensation Committee in consultation with the CEO and
CFO.







--------------------------------------------------------------------------------






ARTICLE 2
PARTICIPATION


2.1    Participation. An individual who becomes an Eligible Employee before
October 1 of a Plan Year shall be a Participant for such Plan Year. An
individual who becomes an Eligible Employee on or after October 1 of a Plan Year
shall not be a Participant for such Plan Year, but shall become a Participant
for the next succeeding Plan Year on January 1 of such next succeeding Plan Year
in the event and to the extent such individual remains an Eligible Employee
continuously into such succeeding Plan Year.
  


    1. Eligibility. Each Participant:


a.
who remains an Eligible Employee through the last day of a Plan Year and
continuously throughout the next succeeding Plan Year up to and including the
Payment Date; or

 
b.
whose participation in the Plan terminated during the Plan Year due to the
Participant’s:

i.
death; or

ii.
Disability; or

iii.
Retirement; or

iv.
employment by an Affiliated Employer who has not adopted the Plan, provided the
Participant remains employed by such Affiliated Employer through the Payment
Date or the Participant’s employment by the Affiliated Employer terminates due
to the Participant’s death, Disability, or Retirement or subsequent employment
by another Affiliated Employer.

 
shall be entitled to receive a Bonus Award, except as otherwise provided herein.


ARTICLE 3
CALCULATION OF BONUS AWARDS


3.1    Bonus Award Formula. The Bonus Award of an Executive Officer for a
particular Plan Year shall be determined pursuant to this Article 3 and shall be
equal to the sum of the amounts calculated under sub-sections (a) - (c) below:
 
(a)
ROIC. The ROIC component of the bonus award formula for Executive Officers shall
be computed as follows, referring to the Target Performance Levels approved by
the Compensation Committee for the Plan Year:



1.
The bonus award percentage for Executive Officers which corresponds to the ROIC
for the Plan Year;




--------------------------------------------------------------------------------




2.
multiplied by the Weighted Percentage assigned to the ROIC Bonus Factor for
Executive Officers;



3.
multiplied by the Covered Earnings of the Executive Officer for the Plan Year;
PLUS



(b)
Cash Flow. The Cash Flow as a Percentage of Budgeted Cash Flow component of the
bonus award formula for Executive Officers shall be computed as follows,
referring to the Target Performance Levels approved by the Compensation
Committee for the Plan Year:



1.
the bonus award percentage for Executive Officers which corresponds to the Cash
Flow for the Plan Year;



2.
multiplied by the Weighted Percentage assigned to the Cash Flow as a Percentage
of Budgeted Cash Flow Bonus Factor for Executive Officers;



3.
multiplied by the Covered Earnings of the Executive Officer for the Plan Year;
PLUS



(c)
NIPS. The NIPS component of the bonus award formula for Executive Officers shall
be computed as follows, referring to the Target Performance Levels approved by
the Compensation Committee for the Plan Year:

 
1.
the bonus award percentage for Executive Officers which corresponds to Net
Income As a % of Sales (NIPS) for the Plan Year;



2.
multiplied by the Weighted Percentage assigned to NIPS for Executive Officers;

  
3.
multiplied by the Covered Earnings of the Executive Officer for the Plan Year.



3.2    Weighted Percentages. Each Plan Year the Compensation Committee, in
consultation with the CEO and CFO, shall assign a Weighted Percentage to each of
the Bonus Factors. For purposes of determining Bonus Awards for Executive
Officers, the Weighted Percentages for each of the Bonus Factors must total
100%. A list setting forth all Weighted Percentages for each of the Bonus
Factors shall be established for each Plan Year based on the recommendation of
the CEO and CFO and approval of the Compensation Committee.
  





--------------------------------------------------------------------------------




3.3    Individual Performance Adjustments. Anything in this Plan to the contrary
notwithstanding, the amount of a Participant’s Bonus Award for a given Plan Year
shall be subject to review and adjustment by the CEO who shall have the
discretion to increase, decrease, or eliminate entirely (“Individual Performance
Adjustments”) any Bonus Award determined pursuant to this Article 3; provided,
however, that the amount of an Executive Officer’s Bonus Award must be approved
by the Compensation Committee and the sum of all Bonus Awards for all
Participants in a Plan Year may not exceed the maximum annual amount allocated
for Bonus Award payments as such amount is determined each Plan Year by the
Compensation Committee.
 
3.4    Effect of Plan on Other Company Policies and Programs.


(a)    Company Programs. Unless otherwise expressly approved by the Compensation
Committee, a Participant shall have his or her Bonus Award under this Plan for
any Plan Year, if any, reduced by any performance based compensation paid or
payable to him or her by the Company for such Plan Year pursuant to any other
Company program, policy or agreement. Notwithstanding the foregoing, a
Participant’s Bonus Award shall not be reduced by any deferred compensation
payments or obligations applicable to such Participant for such Plan Year.


(b)    Recoupment Policy. Bonus Awards paid pursuant to this Plan shall be
subject to any clawback, recoupment or similar policy as permitted or mandated
by applicable law, rules, regulations or any such Company policy as adopted or
modified from time to time.


3.5    Requirement of Profitability. Except as provided in Section 3.6 below, no
Bonus Award shall be payable pursuant to this Plan to any Participant for any
Plan Year in which Holdings’ audited consolidated financial statements contained
in its Annual Report on Form 10-K filed with the SEC for such Plan Year (or
approved for filing with the SEC by the Board of Directors if such filing has
not yet occurred) do not report positive Net Income for the Plan Year in
question after reflecting all costs and expenses associated with the Plan for
such Plan Year.


3.6    Certain Adjustments. Notwithstanding anything contained in the Plan to
the contrary, the amount of any or all Bonus Awards payable for any Plan Year
may be adjusted upwards or downwards by the Compensation Committee in the event
the Compensation Committee determines in its discretion that the achievement of
one or more Bonus Factors relative to the corresponding Target Performance
Levels for such Plan Year does not accurately reflect the true performance of
the Company due to (a) the inclusion of unanticipated special charges or gains,
(b) unanticipated industry-wide factors affecting Company performance, or (c)
unanticipated customer decisions affecting Company Performance.



--------------------------------------------------------------------------------








ARTICLE 4
PAYMENT OF BONUS AWARD


4.1    Time and Manner of Payment. Payment of a Participant’s Bonus Award for a
Plan Year shall be made not later than March 15 of the subsequent year.
Provided, however, that if the employment of a Participant by the Company shall
terminate during a Plan Year, or prior to March 15 of the subsequent year, for a
reason other than his or her death, Disability, Retirement or employment by an
Affiliated Employer (so long as such Participant remains employed by the
Affiliated Employer on the Payment Date or terminated employment with the
Affiliated Employer due to such Participant’s death, disability, or Retirement
as determined pursuant to the Affiliated Employer’s applicable disability or
Retirement plan) prior to receiving payment of such Bonus Award, the Participant
shall forfeit all rights to a Bonus Award in such Plan Year and no Bonus Award
shall be paid to such Participant for such Plan Year. Notwithstanding any
provision of the Plan to the contrary, the Company shall withhold from any Bonus
Award all federal, state and local taxes as shall be required pursuant to any
law or governmental regulation or ruling, any amounts owed by the Participant to
the Company to the extent permitted by law, and any amounts otherwise required
to be withheld or deducted under applicable law or by agreement of the Company
and the Participant.


ARTICLE 5
ADMINISTRATION, AMENDMENT AND TERMINATION


5.1    Authority of Administrator. The Management Benefits Committee shall
monitor the performance of the Plan to ensure that it is administered by the
Human Resources Department in accordance with its terms and applicable laws and
regulations. Except as otherwise expressly stated, the Compensation Committee,
or such other committee, including the Management Benefits Committee, to which
it delegates such authority, shall have the full power, discretion and authority
to construe, interpret and administer the Plan, including authority to correct
any defect or reconcile any inconsistency or ambiguity. All decisions, acts or
interpretations of the Compensation Committee shall be final, conclusive and
binding upon all persons. No member of the Compensation Committee, the
Management Benefits Committee or any other committee to which Plan
administrative authority has been delegated, shall be personally liable by
reason of any action taken by him or her in good faith or on his or her behalf
as Administrator, nor for any mistake in judgment made in good faith and the
Company and Holdings shall indemnify and hold harmless each member of the
Compensation Committee, the Management Benefits Committee, the CEO, the CFO, and
each other executive officer, employee or director of the Company to whom any
duty or power relating to the Plan, or its administration or interpretation, may
be delegated, against any cost or expense (including legal fees) or liability
(including any sum paid in settlement of a claim with the approval of the Board
of Directors) arising out of any act or omission to act in connection with the
Plan unless arising out of such person’s own fraud or bad faith.



--------------------------------------------------------------------------------




5.2 Amendment and Termination. The Compensation Committee may at its discretion
amend this Plan in any respect at any time and for any reason and may terminate
the Plan, in whole or in part, at any time and neither notice of amendment nor
of termination is necessary for any amendment or termination to be effective.
Any amendment or termination of the Plan may be made effective retroactively to
the first day of the Plan Year or, in the case of an amendment or termination of
the Plan adopted on or before March 15, the first day of the preceding Plan
Year. No Participant or Beneficiary shall be deemed to have a vested or
contractual right to a Bonus Award until such Bonus Award is actually paid to
the Participant or Beneficiary by the Company. The payment of Bonus Awards
pursuant to this Plan is completely discretionary on the part of the Company.
The existence of this Plan shall create no rights on behalf of Participants or
Beneficiaries or obligations on behalf of the Company or any Affiliated
Employer.


ARTICLE 6
AFFILIATED EMPLOYERS


6.1    Adoption of Plan by Affiliated Employers. Any Affiliated Employer may,
with the recommendation of the Management Benefits Committee and the approval of
the Compensation Committee, adopt this Plan on behalf of such of its Executive
Officers. The Affiliated Employer shall pay all Bonus Awards made to Executive
Officers which are payable because of their employment with the Affiliated
Employer.


ARTICLE 7
MISCELLANEOUS


7.1    Compliance with Financing Agreements. This Plan may be subject to the
terms and conditions of any agreements entered into between the Company and any
third party lender to whom the Company is now indebted, or may at any time
during the term of this Plan become indebted, and the Bonus Awards for any Plan
Year may be reduced by such amounts as may be necessary to ensure that the
Company is not in default under any such agreements.


7.2    No Right, Title or Interest in or to the Company’s Assets. Neither
Participants nor Beneficiaries shall have any right, title or interest
whatsoever in or to any investments which the Company may make to aid it in
meeting its obligations under this Plan. Nothing contained in the Plan and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind or a fiduciary relationship between Holdings or the Company
and any Participant, Beneficiary or any other person. All payments to be made
under this Plan shall be paid from the general assets of the Company.
    
7.3    No Alienation of Bonus Awards. Except as otherwise may be required by
law, no amount payable at any time under this Plan shall be subject in any
manner to alienation by anticipation, sale, transfer, assignment, bankruptcy,
pledge, attachment, charge or encumbrance of any kind, nor in any manner be
subject to the debts or liabilities of any person, and any attempt to so
alienate or subject any such amount, whether presently or thereafter payable,
shall be void.



--------------------------------------------------------------------------------






7.4    No Contract of Employment. Neither the actions of the Company in
establishing this Plan, nor any provisions of this Plan or any action taken by
Holdings, any Affiliated Employer, the Compensation Committee, the Administrator
or the CEO pursuant to its provisions, shall be construed as giving to any
Eligible Employee or any employee the right to be employed by the Company or
affect the right of the Company to dismiss any employee.
    
7.5    2012 Omnibus Incentive Plan. This Plan and any Bonus Award granted
hereunder shall be subject in their entirety to the terms and conditions of the
American Axle & Manufacturing Holdings, Inc. 2012 Omnibus Incentive Plan.


7.6    Governing Law. This Plan shall be governed by and construed in accordance
with the laws of the State of Michigan without giving effect to the conflict of
laws provisions thereof.


    









